11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Kinder Morgan Production                    * From the 132nd District Court
Company, LLC,                                 of Scurry County,
                                              Trial Court No. 26723.

Vs. No. 11-20-00258-CV                      * December 30, 2021

Scurry County Appraisal District,           * Opinion by Trotter, J.
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we reverse the trial court’s judgment and remand this cause to the trial court for
further proceedings. The costs incurred by reason of this appeal are taxed against
Scurry County Appraisal District.